FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2014 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X Companhia Brasileira de Distribuição Individual and Consolidated Interim Financial Information for the Quarter Ended June 30, 2014 and Report on Review of Interim Financial Information Deloitte Touche Tohmatsu Auditores Independentes (Convenience Translation into English from the Original Previously Issued in Portuguese) REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION To the Shareholders, Board of Directors and Management of Companhia Brasileira de Distribuição São Paulo - SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Companhia Brasileira de Distribuição (the “Company”), identified as Company and Consolidated, respectively, included in the Interim Financial Information Form (ITR), for the three-month period ended June 30, 2014, which comprises the balance sheet as of June 30, 2014 and the related statements of income and comprehensive income for the three and six-month periods then ended and of changes in equity and cash flows for the six-month period then ended, including the explanatory notes. The Company’s Management is responsible for the preparation of the individual interim financial information in accordance with technical pronouncement CPC21(R1) - Interim Financial Information and the consolidated interim financial information in accordance with technical pronouncement CPC21(R1) and the international standard IAS34 - Interim Financial Reporting, issued by the International Accounting Standards Board - IASB, as well as for the presentation of such information in accordance with the standards established by the Brazilian Securities and Exchange Commission (CVM), applicable to the preparation of the Interim Financial Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international standards on review of interim financial information (NBCTR2410 and ISRE2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with standards on auditing and, consequently, does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual interim financial information included in the Interim Financial Information (ITR) referred to above was not prepared, in all material respects, in accordance with technical pronouncement CPC21 (R1), applicable to the preparation of the Interim Financial Information (ITR), and presented in accordance with the standards established by CVM. Deloitte Touche Tohmatsu Conclusion on consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim financial information included in the Interim Financial Information (ITR) referred to above was not prepared, in all material respects, in accordance with technical pronouncement CPC21(R1) and international standard IAS34, applicable to the preparation of Interim Financial Information (ITR), and presented in accordance with the standards established by CVM. Other matters Statements of value added We have also reviewed the individual and consolidated statements of value added for the six- -month period ended June 30, 2014, prepared under the responsibility of the Company’s Management, the presentation of which is required by the standards issued by CVM applicable to the preparation of Interim Financial Information (ITR) and considered as supplemental information for International Financial Reporting Standards - IFRS, which do not require the presentation of these statements. These statements were subject to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they were not prepared, in all material respects, in relation to the individual and consolidated interim financial information taken as a whole. The accompanying interim financial information has been translated into English for the convenience of readers outside Brazil São Paulo, July 22, 2014 DELOITTE TOUCHE TOHMATSU Edimar Facco Auditores Independentes Engagement Partner © 2014 Deloitte Touche Tohmatsu. All rights reserved. (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Company Information Capital Breakdown 2 Cash Dividends 3 Individual Quarterly Financial Information Balance Sheet – Assets 4 Balance Sheet – Liabilities 5 Income Statement 7 Comprehensive Income for the Period 8 Statement of Cash Flows 9 Statement of Changes in Shareholders’ Equity 1/1/2014 to 6/30/2014 10 1/1/2013 to 6/30/2013 11 Statement of Value Added 12 Consolidated Quarterly Financial Information Balance Sheet - Assets 13 Balance Sheet - Liabilities 14 Income Statement 16 Comprehensive Income for the Period 17 Statement of Cash Flows 18 Statement of Changes in Shareholders’ Equity 1/1/2014 to 6/30/2014 19 1/1/2013 to 6/30/2013 20 Statement of Value Added 21 Comments on the Company`s Performance 22 Notes to the Quarterly Financial Information 42 Other Information Deemed Relevant by the Company 98 1 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Company Information / Capital Breakdown Number of Shares (thousand) Current Quarter 06/30/2014 Paid in Capital Common 99,680 Preferred 165,458 Total 265,138 Treasury Shares Common - Preferred 233 Total 233 2 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Company Information / Cash Dividends Event Approval Type Date of Payment Type of Share Class of Share Amount per share (Reais/ share) Board of Directors’ Meeting 04/24/2014 Dividend 05/15/2014 Common - 0.12727 Board of Directors’ Meeting 04/24/2014 Dividend 05/15/2014 Preferred - 0.14000 Extraordinary and Ordinary Shareholders’ Meeting 04/16/2014 Dividend 06/13/2014 Common - 0.53539 Extraordinary and Ordinary Shareholders’ Meeting 04/16/2014 Dividend 06/13/2014 Preferred - 0.58893 Board of Directors’ Meeting 07/16/2014 Dividend 08/13/2014 Common - 0.12727 Board of Directors’ Meeting 07/16/2014 Dividend 08/13/2014 Preferred - 0.14000 3 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter Previous Year 1 Total Assets 20,661,258 22,214,075 1.01 Current Assets 3,610,299 5,623,474 1.01.01 Cash and Cash Equivalents 867,761 2,851,220 1.01.03 Accounts Receivable 225,220 360,361 1.01.03.01 Trade Accounts Receivable 175,369 312,471 1.01.03.02 Other Accounts Receivable 49,851 47,890 1.01.04 Inventories 2,219,486 2,165,609 1.01.06 Recoverable Taxes 128,630 148,034 1.01.06.01 Current Recoverable Taxes 128,630 148,034 1.01.07 Prepaid Expenses 93,648 27,497 1.01.08 Other Current Assets 75,554 70,753 1.01.08.01 Noncurrent Assets Held for Sales 2,418 4,355 1.01.08.03 Other 73,136 66,398 1.02 Noncurrent Assets 17,050,959 16,590,601 1.02.01 Long-term Assets 1,832,157 1,614,381 1.02.01.03 Accounts Receivable 30,427 31,338 1.02.01.03.02 Other Accounts Receivable 30,427 31,338 1.02.01.06 Deferred Taxes 132,333 120,869 1.02.01.06.01 Deferred Income and Social Contribution Taxes 132,333 120,869 1.02.01.07 Prepaid Expenses 28,198 37,803 1.02.01.08 Receivables from Related Parties 879,963 646,478 1.02.01.08.02 Receivables from Subsidiaries 841,639 608,573 1.02.01.08.03 Receivables from Controlling Shareholders 641 2,738 1.02.01.08.04 Receivables from Other Related Parties 37,683 35,167 1.02.01.09 Other Noncurrent Assets 761,236 777,893 1.02.01.09.04 Recoverable Taxes 337,173 350,880 1.02.01.09.05 Restricted Deposits for Legal Proceeding 424,063 427,013 1.02.02 Investments 8,043,124 7,774,250 1.02.02.01 Investments in Associates 8,043,124 7,774,250 1.02.02.01.02 Investments in Subsidiaries 8,043,124 7,774,250 1.02.03 Property and Equipment, net 6,057,873 6,074,815 1.02.03.01 Property and Equipment in Use 5,953,527 5,911,544 1.02.03.02 Leased properties 28,731 32,210 1.02.03.03 In Progress 75,615 131,061 1.02.04 Intangible Assets 1,117,805 1,127,155 1.02.04.01 Intangible Assets 1,117,805 1,127,155 1.02.04.01.02 Intangible Assets 1,117,805 1,127,155 4 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2 Total Liabilities 20,661,258 22,214,075 2.01 Current Liabilities 6,601,028 8,022,610 2.01.01 Payroll and Related Charges 305,661 368,584 2.01.01.01 Payroll Liabilities 46,984 67,385 2.01.01.02 Social Security Liabilities 258,677 301,199 2.01.02 Trade Accounts Payable 1,917,022 2,631,704 2.01.02.01 Local Trade Accounts Payable 1,872,913 2,529,066 2.01.02.02 Foreign Trade Accounts Payable 44,109 102,638 2.01.03 Taxes and Contributions Payable 281,165 365,382 2.01.03.01 Federal Tax Liabilities 269,091 335,395 2.01.03.01.01 Income and Social Contribution Tax Payable 88,649 132,077 2.01.03.01.02 Other (PIS, COFINS, IOF, INSS, Funrural) 40,309 67,524 2.01.03.01.03 Taxes Payable in Installments 140,133 135,794 2.01.03.02 State Tax Liabilities 12,074 29,987 2.01.04 Loans and Financing 1,696,416 1,973,889 2.01.04.01 Loans and Financing 716,996 917,290 2.01.04.01.01 In Local Currency 716,116 754,137 2.01.04.01.02 In Foreign Currency 880 163,153 2.01.04.02 Debentures 962,289 1,028,475 2.01.04.03 Financing by Leasing 17,131 28,124 2.01.05 Other Liabilities 2,396,336 2,661,800 2.01.05.01 Related Parties 2,157,229 2,224,015 2.01.05.01.01 Debts with Associated Companies 2,353 6,180 2.01.05.01.02 Debts with Subsidiaries 2,154,136 2,217,835 2.01.05.01.03 Debts with Controlling Shareholders 740 0 2.01.05.02 Other 239,107 437,785 2.01.05.02.01 Dividends and Interest on Equity Payable 917 151,480 2.01.05.02.04 Utilities 3,791 6,667 2.01.05.02.05 Rent Payable 45,508 53,027 2.01.05.02.06 Advertisement Payable 31,745 39,723 2.01.05.02.07 Pass-through to Third Parties 7,832 8,799 2.01.05.02.08 Financing Related to Acquisition of Real Estate 41,383 36,161 2.01.05.02.09 Deferred revenue 9,916 0 2.01.05.02.11 Other Accounts Payable 98,015 141,928 2.01.06 Provisions 4,428 21,251 2.01.06.02 Other Provisions 4,428 21,251 2.01.06.02.02 Provisions for Restructuring 4,428 21,251 5 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2.02 Noncurrent Liabilities 4,064,855 4,708,275 2.02.01 Loans and Financing 2,575,079 3,142,472 2.02.01.01 Loans and Financing 1,252,698 1,018,920 2.02.01.01.01 In Local Currency 950,676 1,018,920 2.02.01.01.02 In Foreign Currency 302,022 0 2.02.01.02 Debentures 1,199,752 1,998,705 2.02.01.03 Financing by Leasing 122,629 124,847 2.02.02 Other Liabilities 915,983 1,039,851 2.02.02.02 Other 915,983 1,039,851 2.02.02.02.03 Taxes Payable by Installments 895,055 991,717 2.02.02.02.05 Financing related to acquisition of real estate 8,000 12,000 2.02.02.02.06 Other Accounts Payable 12,928 36,134 2.02.04 Provision for Contingencies 530,044 495,952 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 530,044 495,952 2.02.04.01.01 Tax Provisions 287,834 276,031 2.02.04.01.02 Social Security and Labor Provisions 159,238 149,196 2.02.04.01.04 Civil Provisions 82,972 70,725 2.02.06 Deferred revenue 43,749 30,000 2.02.06.02 Deferred revenue 43,749 30,000 2.03 Shareholders’ Equity 9,995,375 9,483,190 2.03.01 Paid-in Capital Stock 6,786,171 6,764,300 2.03.02 Capital Reserves 257,277 233,149 2.03.02.04 Granted Options 249,879 225,751 2.03.02.07 Capital Reserve 7,398 7,398 2.03.04 Profit Reserves 2,479,463 2,485,741 2.03.04.01 Legal Reserve 353,433 353,433 2.03.04.05 Retention of Profits Reserve 1,035,275 1,709,083 2.03.04.10 Expansion Reserve 1,134,627 460,557 2.03.04.12 Transactions with non-controlling interest -43,872 -37,332 2.03.05 Retained Earnings/ Accumulated Losses 472,464 0 6 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Statement of Income R$ (in thousands) Code Description Year To Date Current Period 04/01/2014 to 06/30/2014 Year To Date Current Period 01/01/2014 to 06/30/2014 Year To Date Previous Period 04/01/2013 to 06/30/2013 Year To Date Previous Period 01/01/2013 to 06/30/2013 3.01 Net Sales from Goods and/or Services 5,452,885 10,852,425 5,030,708 10,194,987 3.02 Cost of Goods Sold and/or Services Sold (3,973,363) (7,937,658) (3,658,139) (7,402,606) 3.03 Gross Profit 1,479,522 2,914,767 1,372,569 2,792,381 3.04 Operating Income/Expenses (1,028,927) (2,038,951) (1,219,368) (2,238,332) 3.04.01 Selling Costs (904,253) (1,764,820) (790,968) (1,598,721) 3.04.02 General and Administrative (120,803) (256,859) (163,904) (327,789) 3.04.04 Other Operating Expense - - 10,066 10,066 3.04.04.02 Other Operating Income - - 10,066 10,066 3.04.05 Other Operating Expenses (147,119) (283,829) (332,099) (453,688) 3.04.05.01 Depreciation/Amortization (105,750) (211,554) (100,116) (199,743) 3.04.05.02 Income Related to Fixed Assets (8,693) (9,859) (2,064) (4,226) 3.04.05.03 Other Operating Expenses (32,676) (62,416) (229,919) (249,719) 3.04.06 Equity Pickup 143,248 266,557 57,537 131,800 3.05 Profit before Net Financial Expenses and Social Contribution Taxes 450,595 875,816 153,201 554,049 3.06 Net Financial Expenses (143,119) (278,436) (135,628) (242,540) 3.06.01 Financial Revenue 43,179 103,912 47,045 110,479 3.06.02 Financial Expenses (186,298) (382,348) (182,673) (353,019) 3.07 Earnings Before Income and Social Contribution Taxes 307,476 597,380 17,573 311,509 3.08 Income and Social Contribution Taxes (43,178) (89,124) 24,516 (32,844) 3.08.01 Current (56,206) (100,588) 5,524 (46,704) 3.08.02 Deferred 13,028 11,464 18,992 13,860 3.09 Net Income from Continued Operations 264,298 508,256 42,089 278,665 3.11 Net Income for the Period 264,298 508,256 42,089 278,665 3.99.01.01 Common 0.94029 1.80821 0.15029 0.99500 3.99.01.02 Preferred 1.03432 1.98903 0.16532 1.09450 3.99.02.01 Common 0.94029 1.80821 0.15029 0.99500 3.99.02.02 Preferred 1.03233 1.98521 0.16410 1.08644 7 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Comprehensive Income for the Period R$ (in thousands) Code Description Year To Date Current Period 04/01/2014 to 06/30/2014 Year To Date Current Period 01/01/2014 to 06/30/2014 Year To Date Previous Period 04/01/2013 to 06/30/2013 Year To Date Previous Period 01/01/2013 to 06/30/2013 4.01 Net income for the Period 264,298 508,256 42,089 278,665 4.03 Comprehensive Income for the Period 264,298 508,256 42,089 278,665 8 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description Year To Date Current Period 01/01/2014 to 06/30/2014 Year To Date Previous Period 01/01/2013 to 06/30/2013 6.01 Net Cash Flow Operating Activities (470,251) 189,133 6.01.01 Cash Provided by the Operations 848,847 917,436 6.01.01.01 Net Income for the Period 508,256 278,665 6.01.01.02 Deferred Income and Social Contribution Taxes (11,464) (13,860) 6.01.01.03 Results from Disposal of Fixed Assets 9,859 4,226 6.01.01.04 Depreciation/Amortization 231,588 217,837 6.01.01.05 Net Finance Results 330,252 269,795 6.01.01.06 Adjustment to Present Value - 126 6.01.01.07 Equity Pickup (266,557) (131,800) 6.01.01.08 Provision for Contingencies 24,923 185,060 6.01.01.09 Provision for Disposals and Impairment of Property and Equipment (390) 2,705 6.01.01.10 Share-based Payment 24,128 23,653 6.01.01.11 Allowance for doubtful accounts (2,195) 2,853 6.01.01.13 Provision for Obsolescence/breakage 6,782 (3,824) 6.01.01.14 Other Operating Expenses - 82,000 6.01.01.15 Deferred Revenue (6,335) - 6.01.02 Changes in Assets and Liabilities (1,319,098) (728,303) 6.01.02.01 Accounts Receivable 137,336 186,136 6.01.02.02 Inventories (60,659) 114,444 6.01.02.03 Recoverable Taxes 33,111 (79,205) 6.01.02.04 Other Assets (62,020) (43,092) 6.01.02.05 Related Parties (293,572) (179,412) 6.01.02.06 Restricted Deposits for Legal Proceeding 4,180 (66,650) 6.01.02.07 Trade Accounts Payable (714,682) (492,956) 6.01.02.08 Payroll Charges (62,923) (19,734) 6.01.02.09 Taxes and Social Contributions Payable (208,306) (122,599) 6.01.02.10 Other Accounts Payable (108,284) (13,874) 6.01.02.11 Contingencies (13,279) (11,361) 6.01.02.12 Deferred Revenue 30,000 - 6.02 Net Cash Flow Investment Activities (202,865) (392,753) 6.02.01 Capital Increase/Decrease on Subsidiaries (241) (58,750) 6.02.02 Acquisition of Property and Equipment (176,974) (319,686) 6.02.03 Increase Intangible Assets (31,548) (29,232) 6.02.04 Sales of Property and Equipment 5,898 14,915 6.03 Net Cash Flow Financing Activities (1,310,343) (1,393,624) 6.03.01 Capital Increase/Decrease 21,871 10,871 6.03.02 Loans Obtained 330,052 - 6.03.03 Payments (994,683) (1,048,119) 6.03.04 Interest Paid (474,043) (157,438) 6.03.05 Payment of Dividends (186,356) (198,938) 6.03.06 Acquisition of Subsidiary (7,184) - 6.05 Net Increase (Decrease) in Cash and Cash Equivalents (1,983,459) (1,597,244) 6.05.01 Cash and Cash Equivalents at the Beginning of Period 2,851,220 2,890,331 6.05.02 Cash and Cash Equivalents at the End of Period 867,761 1,293,087 9 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 06/30/2014 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit / Loss Other compreehensive income Shareholders' Equity 5.01 Opening Balance 6,764,300 233,149 2,485,741 - - 9,483,190 5.03 Restated Opening Balance 6,764,300 233,149 2,485,741 - - 9,483,190 5.04 Capital Transactions with Shareholders 21,871 24,128 - (35,792) - 10,207 5.04.01 Capital Increases 21,871 - 21,871 5.04.03 Granted Options - 24,128 - - - 24,128 5.04.06 Dividends - - - (35,792) - (35,792) 5.05 Total Comprehensive Income - - - 508,256 - 508,256 5.05.01 Net Income for the Period - - - 508,256 - 508,256 5.06 Internal Changes of Shareholders’ Equity - - (6,278) - - (6,278) 5.06.04 Gain (Loss) in Equity Interest - - 262 - - 262 5.06.05 Transactions With Non-controlling Interest - - (6,540) - - (6,540) 5.07 Closing Balance 6,786,171 257,277 2,479,463 472,464 - 9,995,375 10 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Statement of Changes in Shareholders' Equity 01/01/2013 to 06/30/2013 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit / Loss Other compreehensive income Shareholders' Equity 5.01 Opening Balance 6,710,035 228,459 1,556,231 - - 8,494,725 5.03 Restated Opening Balance 6,710,035 228,459 1,556,231 - - 8,494,725 5.04 Capital Transactions with Shareholders 48,896 (14,372) - (33,111) - 1,413 5.04.01 Capital Increases 10,871 - 10,871 5.04.03 Granted Options - 23,653 - - - 23,653 5.04.06 Dividends - - - (33,111) - (33,111) 5.04.08 Capitalization of reserve 38,025 (38,025) - - 0 - 5.05 Total Comprehensive Income - - - 278,665 - 278,665 5.05.01 Net Income for the Period - - - 278,665 - 278,665 5.06 Internal Changes of Shareholders’ Equity - - (873) - - (873) 5.06.04 Gain (Loss) in Equity Interest - - (873) - - (873) 5.07 Closing Balance 6,758,931 214,087 1,555,358 245,554 - 8,773,930 11 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Individual Quarterly Financial Information / Statement of Value Added R$ (in thousands) Code Description YTD Current Period 01/01/2014 to 06/30/2014 YTD Current Period 01/01/2013 to 06/30/2013 7.01 Revenues 11,804,852 11,191,154 7.01.01 Sales of Goods, Products and Services 11,778,062 11,138,238 7.01.02 Other Revenues 24,595 55,769 7.01.04 Allowance for/Reversal of Doubtful Accounts 2,195 (2,853) 7.02 Raw Materials Acquired from Third Parties (9,184,980) (8,859,906) 7.02.01 Costs of Products, Goods and Services Sold (8,191,732) (7,804,514) 7.02.02 Materials, Energy, Outsourced Services and Other (993,248) (1,055,392) 7.03 Gross Added Value 2,619,872 2,331,248 7.04 Retention (231,588) (217,837) 7.04.01 Depreciation and Amortization (231,588) (217,837) 7.05 Net Added Value Produced 2,388,284 2,113,411 7.06 Added Value Received in Transfer 370,469 242,279 7.06.01 Equity Pickup 266,557 131,800 7.06.02 Financial Revenue 103,912 110,479 7.07 Total Added Value to Distribute 2,758,753 2,355,690 7.08 Distribution of Added Value 2,758,753 2,355,690 7.08.01 Personnel 1,141,213 1,047,913 7.08.01.01 Direct Compensation 774,262 715,626 7.08.01.02 Benefits 240,577 245,793 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 71,706 62,300 7.08.01.04 Other 54,668 24,194 7.08.02 Taxes, Fees and Contributions 493,471 457,143 7.08.02.01 Federal 379,704 290,431 7.08.02.02 State 85,750 116,329 7.08.02.03 Municipal 28,017 50,383 7.08.03 Value Distributed to Providers of Capital 615,813 571,969 7.08.03.01 Interest 382,348 353,019 7.08.03.02 Rentals 233,465 218,950 7.08.04 Value Distributed to Shareholders 508,256 278,665 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 508,256 278,665 12 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information /Balance Sheet - Assets R$ (in thousands) Code Description Current Quarter Previous Year 1 Total Assets 35,462,142 38,008,352 1.01 Current Assets 15,669,379 18,609,735 1.01.01 Cash and Cash Equivalents 5,355,930 8,367,176 1.01.02 Financial Investments 22,990 24,453 1.01.02.01 Financial Investments Measured Fair Value 22,990 24,453 1.01.02.01.02 Marketable Securities 22,990 24,453 1.01.03 Accounts Receivable 2,696,403 2,743,033 1.01.03.01 Trade Accounts Receivable 2,496,850 2,515,666 1.01.03.02 Other Accounts Receivable 199,553 227,367 1.01.04 Inventories 6,463,993 6,381,544 1.01.06 Recoverable Taxes 759,836 907,983 1.01.06.01 Current Recoverable Taxes 759,836 907,983 1.01.07 Prepaid Expenses 226,412 92,279 1.01.08 Other Current Assets 143,815 93,267 1.01.08.01 Noncurrent Assets Held for Sales 25,780 39,133 1.01.08.03 Other 118,035 54,134 1.02 Noncurrent Assets 19,792,763 19,398,617 1.02.01 Long-term Assets 4,548,575 4,334,832 1.02.01.03 Accounts Receivable 789,116 744,834 1.02.01.03.01 Trade Accounts Receivable 97,275 114,899 1.02.01.03.02 Other Accounts Receivable 691,841 629,935 1.02.01.04 Inventories 172,280 172,280 1.02.01.06 Deferred Taxes 870,413 950,757 1.02.01.06.01 Deferred Income and Social Contribution Taxes 870,413 950,757 1.02.01.07 Prepaid Expenses 46,575 49,914 1.02.01.08 Receivables from Related Parties 203,876 172,836 1.02.01.08.01 Receivables from Associated Parties 12,913 683 1.02.01.08.03 Receivables from Controlling Shareholders 641 3,404 1.02.01.08.04 Receivables from Other Related Parties 190,322 168,749 1.02.01.09 Other Noncurrent Assets 2,466,315 2,244,211 1.02.01.09.04 Recoverable Taxes 1,583,081 1,429,021 1.02.01.09.05 Restricted Deposits for Legal Proceeding 883,234 815,190 1.02.02 Investments 358,576 309,528 1.02.02.01 Investments in Associates 358,576 309,528 1.02.02.01.01 Investments in Associates 358,576 309,528 1.02.03 Property and Equipment, net 9,187,073 9,053,600 1.02.03.01 Property and Equipment in Use 8,945,763 8,747,479 1.02.03.02 Leased properties 85,334 97,161 1.02.03.03 In Progress 155,976 208,960 1.02.04 Intangible Assets 5,698,539 5,700,657 1.02.04.01 Intangible Assets 5,698,539 5,700,657 1.02.04.01.02 Intangible Assets 5,698,539 5,700,657 13 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2 Total Liabilities 35,462,142 38,008,352 2.01 Current Liabilities 14,596,779 17,012,754 2.01.01 Payroll and Related Charges 850,138 796,188 2.01.01.01 Payroll Liabilities 138,331 166,087 2.01.01.02 Social Security Liabilities 711,807 630,101 2.01.02 Trade Accounts Payable 6,753,298 8,547,544 2.01.02.01 Local Trade Accounts Payable 6,695,822 8,406,225 2.01.02.02 Foreign Trade Accounts Payable 57,476 141,319 2.01.03 Taxes and Contributions Payable 769,163 968,462 2.01.03.01 Federal Tax Liabilities 638,736 737,422 2.01.03.01.01 Income and Social Contribution Tax Payable 118,437 166,535 2.01.03.01.02 Other (PIS, COFINS, IOF, INSS, Funrural) 371,822 426,589 2.01.03.01.03 Taxes Payable in Installments 148,477 144,298 2.01.03.02 State Tax Liabilities 121,521 226,644 2.01.03.03 Municipal Tax Liabilities 8,906 4,396 2.01.04 Loans and Financing 5,057,753 5,171,418 2.01.04.01 Loans and Financing 3,642,955 3,870,195 2.01.04.01.01 In Local Currency 3,642,075 3,665,660 2.01.04.01.02 In Foreign Currency 880 204,535 2.01.04.02 Debentures 1,380,066 1,244,893 2.01.04.03 Financing by Leasing 34,732 56,330 2.01.05 Other Liabilities 1,161,999 1,507,891 2.01.05.01 Related Parties 23,343 32,621 2.01.05.01.01 Debts with Associated Companies 2,261 9,012 2.01.05.01.03 Debts with Controlling Shareholders 740 - 2.01.05.01.04 Debts with Others Related Parties 20,342 23,609 2.01.05.02 Other 1,138,656 1,475,270 2.01.05.02.01 Dividends and Interest on Equity Payable 1,272 151,835 2.01.05.02.04 Utilities 17,184 22,314 2.01.05.02.05 Rent Payable 65,914 112,439 2.01.05.02.06 Advertisement Payable 71,269 89,050 2.01.05.02.07 Pass-through to Third Parties 177,042 226,008 2.01.05.02.08 Financing Related to Acquisition of Real Estate 46,383 36,161 2.01.05.02.09 Deferred revenue 141,321 114,749 2.01.05.02.11 Accounts Payable Related to Acquisition of Companies 71,512 69,014 2.01.05.02.12 Other Accounts Payable 546,759 653,700 2.01.06 Provisions 4,428 21,251 2.01.06.02 Other Provisions 4,428 21,251 2.01.06.02.02 Provisions for Restructuring 4,428 21,251 14 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Balance Sheet - Liabilities R$ (in thousands) Code Description Current Quarter Previous Year 2.02 Noncurrent Liabilities 7,451,903 8,283,634 2.02.01 Loans and Financing 3,394,729 4,321,850 2.02.01.01 Loans and Financing 1,599,470 1,524,795 2.02.01.01.01 In Local Currency 1,297,448 1,524,795 2.02.01.01.02 In Foreign Currency 302,022 - 2.02.01.02 Debentures 1,599,731 2,598,544 2.02.01.03 Financing by Leasing 195,528 198,511 2.02.02 Other Liabilities 1,185,810 1,297,773 2.02.02.02 Other 1,185,810 1,297,773 2.02.02.02.03 Taxes Payable by Installments 974,460 1,072,849 2.02.02.02.04 Accounts Payable Related to Acquisition of Companies 118,071 107,790 2.02.02.02.05 Financing related to acquisition of real estate 8,000 12,000 2.02.02.02.06 Other Accounts Payable 85,279 105,134 2.02.03 Deferred taxes 1,041,905 1,060,852 2.02.03.01 Income and social taxes, deferred 1,041,905 1,060,852 2.02.04 Provision for Contingencies 1,346,384 1,147,522 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 1,346,384 1,147,522 2.02.04.01.01 Tax Provisions 702,522 674,898 2.02.04.01.02 Social Security and Labor Provisions 429,166 297,464 2.02.04.01.04 Civil Provisions 214,696 175,160 2.02.06 Deferred revenue 483,075 455,637 2.02.06.02 Deferred revenue 483,075 455,637 2.03 Shareholders’ Equity 13,413,460 12,711,964 2.03.01 Paid-in Capital Stock 6,786,171 6,764,300 2.03.02 Capital Reserves 257,277 233,149 2.03.02.04 Granted Options 249,879 225,751 2.03.02.07 Capital Reserve 7,398 7,398 2.03.04 Profit Reserves 2,479,463 2,485,741 2.03.04.01 Legal Reserve 353,433 353,433 2.03.04.05 Retention of Profits Reserve 1,035,275 1,709,083 2.03.04.10 Expansion Reserve 1,134,627 460,557 2.03.04.12 Transactions with non-controlling interest (43,872) (37,332) 2.03.05 Retained Earnings/ Accumulated Losses 472,464 - 2.03.09 Non-Controlling Interest 3,418,085 3,228,774 15 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Statement of Income R$ (in thousands) Code Description Year To Date Current Period 04/01/2014 to 06/30/2014 Year To Date Current Period 01/01/2014 to 06/30/2014 Year To Date Previous Period 04/01/2013 to 06/30/2013 Year To Date Previous Period 01/01/2013 to 06/30/2013 3.01 Net Sales from Goods and/or Services 15,202,900 30,211,540 13,410,752 26,820,796 3.02 Cost of Goods Sold and/or Services Sold (11,253,868) (22,503,689) (9,878,968) (19,779,644) 3.03 Gross Profit 3,949,032 7,707,851 3,531,784 7,041,152 3.04 Operating Income/Expenses (3,074,972) (6,001,285) (3,136,407) (5,997,017) 3.04.01 Selling Costs (2,522,496) (4,906,106) (2,235,325) (4,493,599) 3.04.02 General and Administrative (323,737) (669,252) (365,038) (767,777) 3.04.04 Other Operating Income 464 627 (126) 10,787 3.04.04.02 Other Operating Income 464 627 (126) 10,787 3.04.05 Other Operating Expenses (256,673) (475,706) (539,840) (759,205) 3.04.05.01 Depreciation/Amortization (191,295) (382,581) (195,125) (390,035) 3.04.05.02 Income Related to Fixed Assets (22,754) (23,661) (8,749) (13,813) 3.04.05.03 Other Operating Expenses (42,624) (69,464) (335,966) (355,357) 3.04.06 Equity Pickup 27,470 49,152 3,922 12,777 3.05 Profit before Net Financial Expenses and Social Contribution Taxes 874,060 1,706,566 395,377 1,044,136 3.06 Net Financial Expenses (361,139) (700,159) (299,658) (554,013) 3.06.01 Financial Revenue 154,066 332,951 128,048 270,674 3.06.02 Financial Expenses (515,205) (1,033,110) (427,706) (824,687) 3.07 Earnings Before Income and Social Contribution Taxes 512,921 1,006,407 95,719 490,123 3.08 Income and Social Contribution Taxes (154,486) (309,535) (18,751) (137,888) 3.08.01 Current (125,212) (246,140) (54,106) (142,692) 3.08.02 Deferred (29,274) (63,395) 35,355 4,804 3.09 Net Income from Continued Operations 358,435 696,872 76,968 352,235 3.11 Net Income for the Period 358,435 696,872 76,968 352,235 3.11.01 Attributed to Partners of Parent Company 264,298 508,256 42,089 278,665 3.11.02 Attributed to Noncontrolling Shareholders 94,137 188,616 34,879 73,570 3.99.01.01 Common 0.94029 1.80821 0.15029 0.99500 3.99.01.02 Preferred 1.03432 1.98903 0.16532 1.09450 3.99.02.01 Common 0.94029 1.80821 0.15029 0.99500 3.99.02.02 Preferred 1.03233 1.98521 0.16410 1.08644 16 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Comprehensive Income for the Period R$ (in thousands) Code Description Year To Date Current Period 04/01/2014 to 06/30/2014 Year To Date Current Period 01/01/2014 to 06/30/2014 Year To Date Previous Period 04/01/2013 to 06/30/2013 Year To Date Previous Period 01/01/2013 to 06/30/2013 4.01 Net Income for the Period 358,435 696,872 76,968 352,235 4.03 Comprehensive Income for the Period 358,435 696,872 76,968 352,235 4.03.01 Attributed to Controlling Shareholders 264,298 508,256 42,089 278,665 4.03.02 Attributed to Non-Controlling Shareholders 94,137 188,616 34,879 73,570 17 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Statement of Cash Flows - Indirect Method R$ (in thousands) Code Description Year To Date Current Period 01/01/2014 to 06/30/2014 Year To Date Previous Period 01/01/2013 to 06/30/2013 6.01 Net Cash Flow Operating Activities (721,016) 602,187 6.01.01 Cash Provided by the Operations 2,163,336 1,912,884 6.01.01.01 Net Income for the Period 696,872 352,235 6.01.01.02 Deferred Income and Social Contribution Taxes 63,395 (4,804) 6.01.01.03 Results from Disposal of Fixed Assets 23,661 13,813 6.01.01.04 Depreciation/Amortization 432,759 426,701 6.01.01.05 Net Finance Results 588,318 464,450 6.01.01.06 Adjustment to Present Value 35 1,724 6.01.01.07 Equity Pickup (49,152) (12,777) 6.01.01.08 Provision for Contingencies 180,963 287,614 6.01.01.09 Provision for Disposals and Impairment of Property and Equipment 2 2,773 6.01.01.10 Share-based Payment 24,128 23,653 6.01.01.11 Allowance for doubtful accounts 215,252 216,418 6.01.01.14 Provision for Obsolescence/breakage (2,261) (15,840) 6.01.01.15 Deferred revenue (10,636) (30,844) 6.01.01.16 Other operation expenses - 187,768 6.01.02 Changes in Assets and Liabilities (2,884,352) (1,310,697) 6.01.02.01 Accounts Receivable (179,816) (77,194) 6.01.02.02 Inventories (80,188) (136,172) 6.01.02.03 Recoverable Taxes (27,146) (146,375) 6.01.02.05 Other Assets (213,154) (110,627) 6.01.02.06 Related Parties (39,182) (82,938) 6.01.02.07 Restricted Deposits for Legal Proceeding (55,308) (155,693) 6.01.02.08 Trade Accounts Payable (1,794,246) (370,827) 6.01.02.09 Payroll Charges 53,950 46,795 6.01.02.10 Taxes and Social Contributions Payable (306,556) (155,452) 6.01.02.11 Other Accounts Payable (260,118) (78,025) 6.01.02.12 Financial Investments - (22,977) 6.01.02.13 Contingencies (47,234) (21,212) 6.01.02.14 Deferred revenue 64,646 - 6.02 Net Cash Flow Investment Activities (561,231) (774,496) 6.02.01 Acquisition of Subsidiary - 8,192 6.02.02 Capital Increase/Decrease on Subsidiaries (152) - 6.02.03 Acquisition of Property and Equipment (503,384) (768,278) 6.02.04 Increase Intangible Assets (84,081) (58,649) 6.02.05 Sales of Property and Equipment 26,386 44,239 6.03 Net Cash Flow Financing Activities (1,728,999) (1,876,691) 6.03.01 Capital Increase/Decrease 21,871 10,871 6.03.02 Loans Obtained 2,755,775 2,408,397 6.03.03 Payments (3,633,441) (3,782,204) 6.03.04 Interest Paid (679,664) (312,584) 6.03.05 Payment of Dividends (186,356) (201,171) 6.03.06 Acquisition of Subsidiary (7,184) - 6.05 Net Increase (Decrease) in Cash and Cash Equivalents (3,011,246) (2,049,000) 6.05.01 Cash and Cash Equivalents at the Beginning of Period 8,367,176 7,086,251 6.05.02 Cash and Cash Equivalents at the End of Period 5,355,930 5,037,251 18 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 06/30/2014 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit / Loss Other compreehensive income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,764,300 233,149 2,485,741 - - 9,483,190 3,228,774 12,711,964 5.03 Restated Opening Balance 6,764,300 233,149 2,485,741 - - 9,483,190 3,228,774 12,711,964 5.04 Capital Transactions with Shareholders 21,871 24,128 - (35,792) - 10,207 - 10,207 5.04.01 Capital Increases 21,871 - 21,871 - 21,871 5.04.03 Granted Options - 24,128 - - - 24,128 - 24,128 5.04.06 Dividends - - - (35,792) - (35,792) - (35,792) 5.05 Total Comprehensive Income - - - 508,256 - 508,256 188,616 696,872 5.05.01 Net Income for the Period - - - 508,256 - 508,256 188,616 696,872 5.06 Internal Changes of Shareholders’ Equity - - (6,278) - - (6,278) 695 (5,583) 5.06.04 Gain (Loss) in Equity Interest - - 262 - - 262 482 744 5.06.05 Transactions With Non-controlling - - (6,540) - - (6,540) 213 (6,327) 5.07 Closing Balance 6,786,171 257,277 2,479,463 472,464 - 9,995,375 3,418,085 13,413,460 19 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 06/30/2014 R$ (in thousands) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Accumulated Profit / Loss Other compreehensive income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,710,035 228,459 1,556,231 - - 8,494,725 2,573,226 11,067,951 5.03 Restated Opening Balance 6,710,035 228,459 1,556,231 - - 8,494,725 2,573,226 11,067,951 5.04 Capital Transactions with Shareholders 48,896 (14,372) - (33,111) - 1,413 - 1,413 5.04.01 Capital Increases 10,871 - 10,871 - 10,871 5.04.03 Granted Options - 23,653 - - - 23,653 - 23,653 5.04.06 Dividends - - - (33,111) - (33,111) - (33,111) 5.04.08 Capitalization of reserve 38,025 (38,025) - 0 - 5.05 Total Comprehensive Income - - - 278,665 - 278,665 73,570 352,235 5.05.01 Net Income for the Period - - - 278,665 - 278,665 73,570 352,235 5.06 Internal Changes of Shareholders’ Equity - - (873) - - (873) 233 (640) 5.06.04 Gain (Loss) in Equity Interest - - (873) - - (873) 233 (640) 5.07 Closing Balance 6,758,931 214,087 1,555,358 245,554 - 8,773,930 2,647,029 11,420,959 20 FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2014 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Version: 1 Consolidated Quarterly Financial Information / Statement of Value Added R$ (in thousands) Code Description Year To Date Current Period 01/01/2014 to 06/30/2014 Year To Date Current Period 01/01/2013 to 06/30/2013 7.01 Revenues 33,304,807 29,857,524 7.01.01 Sales of Goods, Products and Services 33,507,321 29,964,231 7.01.02 Other Revenues 12,776 109,711 7.01.04 Allowance for/Reversal of Doubtful Accounts (215,290) (216,418) 7.02 Raw Materials Acquired from Third Parties (25,800,379) (23,057,634) 7.02.01 Costs of Products, Goods and Services Sold (23,024,904) (20,190,341) 7.02.02 Materials, Energy, Outsourced Services and Other (2,775,475) (2,867,293) 7.03 Gross Added Value 7,504,428 6,799,890 7.04 Retention (432,759) (426,701) 7.04.01 Depreciation and Amortization (432,759) (426,701) 7.05 Net Added Value Produced 7,071,669 6,373,189 7.06 Added Value Received in Transfer 382,103 283,451 7.06.01 Equity Pickup 49,152 12,777 7.06.02 Financial Revenue 332,951 270,674 7.07 Total Added Value to Distribute 7,453,772 6,656,640 7.08 Distribution of Added Value 7,453,772 6,656,640 7.08.01 Personnel 3,057,584 2,785,890 7.08.01.01 Direct Compensation 2,201,611 2,021,319 7.08.01.02 Benefits 525,448 496,144 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 217,311 179,529 7.08.01.04 Other 113,214 88,898 7.08.01.04.01 Interest 113,214 88,898 7.08.02 Taxes, Fees and Contributions 1,907,538 2,033,429 7.08.02.01 Federal 1,207,872 1,225,086 7.08.02.02 State 605,559 698,832 7.08.02.03 Municipal 94,107 109,511 7.08.03 Value Distributed to Providers of Capital 1,791,778 1,485,086 7.08.03.01 Interest 1,033,111 824,687 7.08.03.02 Rentals 758,667 660,399 7.08.04 Value Distributed to Shareholders 696,872 352,235 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 508,256 278,665 7.08.04.04 Noncontrolling Interest in Retained Earnings 188,616 73,570 21 2Q14 Earnings Release São Paulo, Brazil, July 23, 2014 – GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] announces its results for the second quarter of 2014. The comments refer to the consolidated results of the Group or of its business units. Consolidated Total net sales revenue increases 13.4%, or 9.5% on a same-store basis Adjusted Net Income advances 26.3%, with net margin improving 30 basis points Revenue growth was driven by the performance of the Food businesses and Nova Pontocom. In the last 12 months, 116 new stores were opened; Adjusted EBITDA grew 21.1% to R$1.155 billion, with adjusted EBITDA margin of 7.6%, increasing 50 basis points from 2Q13, due to margin gains at Via Varejo as well as Multivarejo. Food Businesses (Multivarejo + Assaí) Solid performance of Multivarejo and Assaí with net sales revenue growth of 14.5%, or 8.3% on a same-store basis Adjusted net income advances 31.0%, with adjusted net margin expanding 40 basis points Gross margin impacted mainly by the higher contribution to sales by Assaí; Total operating expenses as a ratio of net revenue decreased from 21.7% in 2Q13 to 18.2% in 2Q14; Adjusted EBITDA increased 20.1% to R$615 million, with margin of 7.3%, compared to 7.0% in 2Q13. Via Varejo and Nova Pontocom Adjusted EBITDA growth of 22.3% with EBITDA margin expansion of 60 basis points Net sales revenue growth of 12.0% to R$6.791 billion; The increase in operating expenses lagged sales revenue growth in the period due to continued efficiency gains at Via Varejo; Adjusted net income of R$183 million, up 20.9% from 2Q13. Consolidated Food Businesses Via Varejo + Nova Pontocom (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ 2Q14 2Q13 Δ 2Q14 2Q13 Δ Gross Revenue 16,869 14,950 12.8% 33,506 29,964 11.8% 9,133 8,014 14.0% 7,736 6,936 11.5% Net Revenue 15,203 13,411 13.4% 30,212 26,821 12.6% 8,412 7,349 14.5% 6,791 6,062 12.0% Gross Profit 3,949 3,532 11.8% 7,708 7,041 9.5% 2,073 1,840 12.7% 1,876 1,692 10.8% Gross Margin 26.0% 26.3% -30 bps 25.5% 26.3% -80 bps 24.6% 25.0% -40 bps 27.6% 27.9% -30 bps Total Operating Expenses (2,884) (2,941) -2.0% (5,619) (5,607) 0.2% (1,528) (1,598) -4.4% (1,356) (1,344) 0.9% % of Net Revenue 19.0% 21.9% -290 bps 18.6% 20.9% -230 bps 18.2% 21.7% -350 bps 20.0% 22.2% -220 bps EBITDA 1,090 609 79.1% 2,139 1,471 45.4% 558 253 121.0% 532 356 49.3% EBITDA Margin 7.2% 4.5% 270 bps 7.1% 5.5% 160 bps 6.6% 3.4% 320 bps 7.8% 5.9% 190 bps Adjusted EBITDA 1,155 953 21.1% 2,232 1,829 22.0% 615 512 20.1% 540 441 22.3% Adjusted EBITDA Margin 7.6% 7.1% 50 bps 7.4% 6.8% 60 bps 7.3% 7.0% 30 bps 7.9% 7.3% 60 bps Net Financial Revenue (Expenses) (361) (300) 20.5% (700) (554) 26.4% (143) (129) 10.3% (219) (170) 28.3% % of Net Revenue 2.4% 2.2% 20 bps 2.3% 2.1% 20 bps 1.7% 1.8% -10 bps 3.2% 2.8% 40 bps Company's Net Profit 358 77 365.7% 697 352 97.8% 182 (18) - 176 95 84.7% Net Margin 2.4% 0.6% 180 bps 2.3% 1.3% 100 bps 2.2% -0.3% 250 bps 2.6% 1.6% 100 bps Adjusted Net Income 407 323 26.3% 770 610 26.1% 224 171 31.0% 183 152 20.9% Adjusted Net Margin 2.7% 2.4% 30 bps 2.5% 2.3% 20 bps 2.7% 2.3% 40 bps 2.7% 2.5% 20 bps (1) Totals and percentage changes are rounded off and all margins were calculated as percentage of net revenue. (2) In 2Q14 revenues from the leasing of commercial galleries, which were previously recorded in selling expenses, started to be recognized as revenues. Revenues from previous periods have been adjusted for comparability purpose. (3) Earnings before interest, taxes, depreciation and amortization. (4) Adjusted EBITDA by excluding the Other Operating Revenue (Expenses), thereby eliminating nonrecurring income, expenses and other nonrecurring items. (5) Adjusted Net Income by excluding the Other Operating Revenue (Expenses), so it eliminates nonrecurring expenses, revenues and other nonrecurring items. 22 Sales Performance Gross Sales Net Sales (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ 2Q14 2Q13 Δ 1H14 1H13 Δ Consolidated 16,869 14,950 12.8% 33,506 29,964 11.8% 15,203 13,411 13.4% 30,212 26,821 12.6% Food Businesses 14.0% 11.6% 14.5% 13.0% Multivarejo 7,034 6,456 9.0% 13,996 13,208 6.0% 6,465 5,915 9.3% 12,893 12,020 7.3% Assaí 2,099 1,558 34.7% 4,070 2,985 36.4% 1,947 1,434 35.8% 3,778 2,738 38.0% Nova Pontocom 37.8% 45.5% 35.1% 43.4% Via Varejo 7.0% 6.5% 8.0% 6.9% Gross 'Same-Store' Sales Net 'Same-Store' Sales 2Q14 1H14 2Q14 1H14 Consolidated 9.0% 7.7% Consolidated 9.5% 8.5% By category By category Food 9.1% 5.5% Food 9.7% 6.9% Non-Food 9.0% 9.4% Non-Food 9.3% 9.7% By business By business Multivarejo + Assaí 7.8% 5.2% Multivarejo + Assaí 8.3% 6.5% Nova Pontocom 37.8% 45.5% Nova Pontocom 35.1% 43.4% Via Varejo 5.7% 4.7% Via Varejo 6.8% 5.3% Excludes revenue from intercompany transactions; Multivarejo + Assaí, including revenue from the leasing of commercial centers as from 2Q14. Prior periods were reclassified for comparison purposes; (3) Extra and Pão de Açúcar banners, includes revenue from the leasing of commercial centers as from 2Q14. Prior periods were reclassified for comparison purposes; Includes revenue from the commissions of marketplace, not considering the volume of goods; (5) Includes revenue from intercompany transactions; (6) Includes the food categories of Multivarejo and Assaí and excludes the non-food categories of Multivarejo; Includes the non-food categories of Multivarejo, Nova Pontocom and Via Varejo. Sales Performance - Consolidated Net sales revenue amounted to R$15.2 billion, increasing 13.4% on the prior-year period, driven by the opening of 116 new stores in the last 12 months and by the 9.5% growth in same-store sales. The quarter's results also benefited from a positive calendar impact of 110 basis points. A total of 25 stores were opened in the quarter, bringing the total number of new store openings in the first six months of the year to 46. Performance by category: ü Food: strong same-store sales growth of 9.7%; adjusted for the calendar effect, growth was still strong, at 7.8%. The best performing categories were grocery, beverages and seafood, all of which benefitted from the Easter holiday falling in the period this year. ü Non-food: growth of 9.3%, led by technology products, especially TVs and smartphones. 23 Food Businesses (Multivarejo + Assaí) ü Net sales revenue grew 14.5%, with 19 new stores opened in the period, of which 16 were neighborhood stores (including 15 Minimercados Extra and 1 Minuto Pão de Açúcar), 1 Pão de Açúcar, 1 Assaí and 1 drugstore. On a same-store basis, net sales revenue grew 8.3% and benefitted from the calendar effect. Adjusted for this effect, same-store sales grew 6.3% in the quarter. ü At Multivarejo , the best-performing banners in the quarter were Pão de Açúcar and Minimercado Extra, which maintained the positive trend of prior periods. Private-label brands continued to register robust growth to account already for over 10% of the business unit's sales. ü June marked the opening of the first Minuto Pão de Açúcar, a neighborhood store with approximately 300m² and a unique assortment and services to meet the needs of higher income customers. ü Assaí posted yet another quarter of strong net sales growth (35.8%), driven by solid same-store growth and the significant contribution from new store openings. The format's strategy continues to focus on expanding into strategic regions, such as Brazil’s Northeast, which already has 12 stores (over 15% of total stores). In the last 12 months, 11 new stores were added, three of which were opened in the first six months of 2014. In the last six months of this year, Assaí plans to accelerate the number of store openings. Nova Pontocom ü Business volume at Nova Pontocom, which includes direct sales and the volume of marketplace goods, grew approximately 41% in 2Q14 compared to 2Q13, driven by strong growth in site traffic, better conversion rates and the higher contribution to sales by the marketplace business, which in this quarter alone registered sales volume one and a half times higher than in the whole of last year. Via Varejo ü Net sales revenue amounted to R$5.5 billion, with total-store sales growing 8.0% and same-store sales growing 6.8%. ü In line with the trend observed in recent quarters, the top performing categories were smartphones and TVs. Six new stores were opened in the quarter, all under the Casas Bahia banner, bringing the total number of stores opened in the last 12 months to 45. 24 Operating Performance Consolidated (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ Gross Revenue 16,869 14,950 12.8% 33,506 29,964 11.8% Net Revenue 15,203 13,411 13.4% 30,212 26,821 12.6% Gross Profit 3,949 3,532 11.8% 7,708 7,041 9.5% Gross Margin 26.0% 26.3% -30 bps 25.5% 26.3% -80 bps Selling Expenses (2,522) (2,235) 12.8% (4,906) (4,494) 9.2% General and Administrative Expenses (324) (365) -11.3% (669) (768) -12.8% Equity Income 27 4 600.4% 49 13 284.7% Other Operating Revenue (Expenses) (65) (345) -81.2% (92) (358) -74.2% Total Operating Expenses (2,884) (2,941) -2.0% (5,619) (5,607) 0.2% % of Net Revenue 19.0% 21.9% -290 bps 18.6% 20.9% -230 bps Depreciation (Logistic) 24 18 -34.5% 50 37 -36.9% EBITDA 1,090 609 79.1% 2,139 1,471 45.4% EBITDA Margin 7.2% 4.5% 270 bps 7.1% 5.5% 160 bps Adjusted EBITDA 1,155 953 21.1% 2,232 1,829 22.0% Adjusted EBITDA Margin 7.6% 7.1% 50 bps 7.4% 6.8% 60 bps (1) In 2Q14 revenues from the leasing of commercial galleries, which were previously recorded in selling expenses, started to be recognized as revenues. Revenues from previous periods have been adjusted for comparability purpose. (2) Adjusted EBITDA by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. The higher share of Nova Pontocom and Assaí in the Company’s sales mix contributed to the 30 basis point contraction in consolidated gross margin. Selling, general and administrative expenses as a ratio of net sales revenue continued the downward trend of recent quarters, decreasing from 19.4% in 2Q13 to 18.7% in 2Q14, which is explained by efficiency gains at Via Varejo, the continuation of the plan to adopt greater discipline in spending and the streamlining of processes at Multivarejo. EBITDA amounted to R$1.090 billion, increasing 79.1% from 2Q13. Adjusted for the line Other Operating Income (Expenses), EBITDA amounted to R$1.155 billion, increasing 21.1% on the prior-year period to outpace revenue growth. Adjusted EBITDA margin was 7.6%, which is explained by the margin gains at Via Varejo and Multivarejo. In the first six months of the year, which neutralizes the calendar effect, adjusted EBITDA grew by 22.0% to R$2.232 billion, with margin expanding from 6.8% in 1H13 to 7.4% in 1H14. 25 Multivarejo (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ Gross Revenue 7,034 6,456 9.0% 13,996 13,208 6.0% Net Revenue 6,465 5,915 9.3% 12,893 12,020 7.3% Gross Profit 1,803 1,639 10.0% 3,539 3,360 5.3% Gross Margin 27.9% 27.7% 20 bps 27.5% 28.0% -50 bps Selling Expenses (1,142) (1,002) 14.0% (2,229) (2,042) 9.1% General and Administrative Expenses (144) (186) -22.7% (303) (379) -20.1% Equity Income 19 3 622.4% 35 10 252.9% Other Operating Revenue (Expenses) (57) (261) -78.2% (92) (284) -67.7% Total Operating Expenses (1,323) (1,446) -8.5% (2,589) (2,696) -3.9% % of Net Revenue 20.5% 24.4% -390 bps 20.1% 22.4% -230 bps Depreciation (Logistic) 12 11 -9.7% 23 21 -10.2% EBITDA 492 204 141.5% 973 685 42.0% EBITDA Margin 7.6% 3.4% 420 bps 7.5% 5.7% 180 bps Adjusted EBITDA 549 465 18.2% 1,065 969 9.9% Adjusted EBITDA Margin 8.5% 7.9% 60 bps 8.3% 8.1% 20 bps (1) In 2Q14 revenues from the leasing of commercial galleries, which were previously recorded in selling expenses, started to be recognized as revenues. Revenues from previous periods have been adjusted for comparability purpose. (2) Adjusted EBITDA by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. In 2Q14, Multivarejo maintained its efforts to increase price competitiveness with the aim of capturing market share. The gross margin expansion of 20 basis points mainly reflects the higher share of revenue from commercial centers, which were previously classified as selling expenses and, as of this quarter, are now classified as revenue. Moreover, note that since the strategy to increase sales competitiveness was begun in 2Q13, gross margin is now comparable between the periods. Selling, general and administrative expenses amounted to R$1.286 billion, increasing 8.2% from 2Q13 and lagging sales revenue growth in the period, due to the continued adoption of greater discipline in corporate expenses and the efficiency gains captured at stores. EBITDA amounted to R$492 million, with EBITDA margin of 7.6%. EBITDA adjusted by Other Operating Income (Expenses) amounted to R$549 billion, increasing 18.2% on the prior-year period to outpace sales revenue growth in the period. Adjusted EBITDA margin was 8.5%, expanding by 60 basis points from 2Q13. In the first six months of the year, which neutralizes the calendar effect, adjusted EBITDA amounted to R$1.065 billion, growing by 9.9% to outpace sales revenue growth in the period. 26 Assaí (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ Gross Revenue 2,099 1,558 34.7% 4,070 2,985 36.4% Net Revenue 1,947 1,434 35.8% 3,778 2,738 38.0% Gross Profit 270 200 34.6% 513 375 36.6% Gross Margin 13.9% 14.0% -10 bps 13.6% 13.7% -10 bps Selling Expenses (184) (136) 35.9% (354) (259) 36.8% General and Administrative Expenses (20) (17) 17.5% (40) (33) 21.9% Other Operating Revenue (Expenses) 0 1 -93.4% (0) 1 - Total Operating Expenses (204) (152) 34.8% (395) (291) 35.8% % of Net Revenue 10.5% 10.6% -10 bps 10.4% 10.6% -20 bps Depreciation (Logistic) 1 0 N/A 1 0 N/A EBITDA 66 49 35.4% 119 85 40.4% EBITDA Margin 3.4% 3.4% 0 bps 3.2% 3.1% 10 bps Adjusted EBITDA 66 48 38.6% 119 84 42.7% Adjusted EBITDA Margin 3.4% 3.3% 10 bps 3.2% 3.1% 10 bps (1) Adjusted EBITDA by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. In line with recent quarters, Assaí posted net sales revenue growth of 35.8% to R$1.947 billion, driven by solid same-store sales growth and the significant contribution from the expansion in the store network . In the last 12 months, 11 new stores were added, three of which were opened in the first six months of 2014. In the last six months of this year, Assaí plans to accelerate the number of store openings. EBITDA amounted to R$66 million in the quarter, advancing 35.4% from 2Q13, which is in line with sales revenue growth in the period . Despite the investments in price competitiveness, the higher expenses to support the strong expansion plan and the stores still in the maturation phase, EBITDA margin was 3.4%, unchanged from the level in 2Q13. In the first six months of 2014, EBITDA amounted to R$119 million, increasing 40.4% on the prior-year period to outpace gross sales revenue growth in the period. EBITDA margin expanded by 10 basis points to 3.2% due to operational efficiency gains. The decrease in operating expenses as a ratio of net sales revenue surpassed by 10 basis points the contraction in gross margin in the six-month period. 27 Via Varejo + Nova Pontocom (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ Gross Revenue 7,736 6,936 11.5% 15,440 13,771 12.1% Net Revenue 6,791 6,062 12.0% 13,541 12,062 12.3% Gross Profit 1,876 1,692 10.8% 3,656 3,306 10.6% Gross Margin 27.6% 27.9% -30 bps 27.0% 27.4% -40 bps Selling Expenses (1,196) (1,098) 9.0% (2,323) (2,192) 5.9% General and Administrative Expenses (160) (162) -1.4% (326) (355) -8.4% Equity Income 8 1 552.3% 14 3 392.9% Other Operating Revenue (Expenses) (8) (85) -90.6% (1) (76) -99.3% Total Operating Expenses (1,356) (1,344) 0.9% (2,635) (2,621) 0.5% % of Net Revenue 20.0% 22.2% -220 bps 19.5% 21.7% -220 bps Depreciation (Logistic) 12 8 -60.7% 26 16 66.3% EBITDA 532 356 49.3% 1,047 701 49.4% EBITDA Margin 7.8% 5.9% 190 bps 7.7% 5.8% 190 bps Adjusted EBITDA 540 441 22.3% 1,048 776 34.9% Adjusted EBITDA Margin 7.9% 7.3% 60 bps 7.7% 6.4% 130 bps (1) Adjusted EBITDA by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. Net sales revenue in 2Q14 grew by 12.0% to R$6.8 billion. The strong growth in the quarter enabled Nova Pontocom to increase its share in the sales mix. EBITDA amounted to R$532 million, increasing 49.3% from 2Q13. Adjusted EBITDA excluding other operating income and expenses amounted to R$540 million, increasing 22.3% from 2Q13, with EBITDA margin expanding from 7.3% to 7.9%. This result was achieved despite the lower gross margin in the period and was driven by the change in the sales mix and particularly by the continued efficiency gains, such as in logistics and processes at stores, and the streamlining of corporate, telephony and IT expenses. Selling, general and administrative expenses as a ratio of net revenue decreased by 80 basis points in 2Q14 (20.0%) compared to 2Q13 (20.8%). In the first six months of the year, adjusted EBITDA amounted R$1.048 million, increasing 34.9% from the prior-year period. Adjusted EBITDA margin increased to 7.7%, an improvement of 130 basis points. 28 Indebtedness Consolidated (R$ million) Short Term Debt Loans and Financing (1,054) (1,083) Debentures (1,380) (1,029) Long Term Debt Loans and Financing (1,673) (1,649) Debentures (1,600) (2,896) Total Gross Debt Cash Net Cash (Debt) EBITDA Net Debt / EBITDA 0.07x 0.44x Payment Book - Short Term (2,624) (2,463) Payment Book - Long Term (122) (108) Net Debt with payment book Net Debt with Payment Book / EBITDA 0.69x 1.16x (1) EBITDA f or t he last 12 mont hs. Net debt declined by R$1.270 billion from the balance at the end of June 2013, mainly due to the following factors: · Higher cash flow from operating activities; · Improvement in working capital needs; · Inflow of the net proceeds from Via Varejo's public share offering. As a result, the Net Debt/EBITDA ratio decreased from 0.44x to 0.07x. Net debt including the payment book operation amounted to R$3.074 billion, a reduction of R$1.094 million from the balance at the end of June 2013. The Net Debt/EBITDA ratio including the payment book operation ended the quarter at 0.69x, down significantly from the ratio at the end of 2Q13. 29 Financial Result Consolidated (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ Financial Revenue 154 128 20.3% 333 271 23.0% Financial Expenses (515) (428) 20.5% (1,033) (825) 25.3% Net Financial Revenue (Expenses) 20.5% 26.4% % of Net Revenue 2.4% 2.2% 20 bps 2.3% 2.1% 20 bps Charges on Net Bank Debt (62) (57) 8.1% (107) (109) -1.9% Cost of Discount of Receivables of Payment Book (84) (62) 34.2% (164) (123) 33.4% Cost of Discount of Receivables of Credit Card (182) (140) 29.9% (364) (260) 40.4% Restatement of Other Assets and Liabilities (34) (40) -15.7% (64) (62) 3.7% Net Financial Revenue (Expenses) 20.5% 26.4% The increase of 20.5% in the net financial expense of R$361 million in the quarter lagged the cumulative increase of 40.2% in interest rates (CDI) in the period. As a ratio of net revenue, the net financial expense increased from 2.2% in 2Q13 to 2.4% in 2Q14. The main variations in net financial (income) expenses were: · R$5 million in net debt charges , which increased 8.1% driven by the higher interest rates (CDI) in the quarter, which was offset by the reduction in net debt from a year earlier. · Increase of R$22 million or 34.2% in the cost of sales of payment book receivables , which corresponded to 0.6% of net sales in 2Q14, compared to 0.5% in 2Q13 , due to higher interest rates. · Increase of R$42 million or 29.9% in cost of sales of credit card receivables , mainly due to higher interest rates. Note that all the following variations lagged the increase in the CDI rate in the period. Total sales of receivables (cards and payment books) in 2Q14 increased by approximately 2.7% to R$8.7 billion. 30 Net Income Consolidated (R$ million) 2Q14 2Q13 Δ% 1H14 1H13 Δ% EBITDA 79.1% 45.4% Depreciation (Logistic) (24) (18) 34.5% (50) (37) 36.9% Depreciation and Amortization (191) (195) -2.0% (383) (390) -1.9% Net Financial Revenue (Expenses) (361) (300) 20.5% (700) (554) 26.4% Income Before Income Tax 513 96 435.9% 1,006 490 105.3% Income Tax (154) (19) 723.9% (310) (138) 124.5% Company's net income 77 365.7% 97.8% Net Margin 2.4% 0.6% 180 bps 2.3% 1.3% 100 bps Net Income - Controlling Shareholders 42 527.9% 82.4% Net Margin - Controllings Shareholders 1.7% 0.3% 140 bps 1.7% 1.0% 70 bps Total Nonrecurring -81.2% -74.2% Income Tax from Nonrecurring 16 99 -83.9% 20 100 -80.4% Adjusted Net Income 26.3% 26.1% Adjusted Net Margin 2.7% 2.4% 30 bps 2.5% 2.3% 20 bps (1) Adjusted Net Income by total "Other Operating Revenue (Expenses)", eliminating extraordinary Revenues and Expeneses. Net income amounted to R$358 million in 2Q14, with net margin of 2.4%. Net Income adjusted by Other Operating Income and Expenses amounted to R$407 million, an increase of 26.3% from the prior-year period, which reflects the operational improvements captured in the Company's business units. 31 Simplified Cash Flow Statement Consolidated (R$ million) 2Q14 2Q13 1H14 1H13 Cash Balance at beginning of period Cash Flow from operating activities EBITDA 1,090 609 2,139 1,471 Cost of Sale of Receivables (265) (202) (529) (383) Working Capital 233 165 (2,054) (584) Assets and Liabilities Variation 34 315 (277) 98 Cash flow from investment activities Net Investment (296) (491) (561) (783) Aquisition and Others (0) 8 (0) 8 Change on net cash after investments Cash Flow from financing activities Dividends payments and others (186) (201) (186) (201) Net Proceeds (603) (1,168) (1,543) (1,676) Change on net cash 5 Cash Balance at end of period Net debt On June 30, 2014, the cash position stood at R$5.356 billion, or virtually stable in comparison with the start of the quarter. The main variations are explained by the operational improvements at business units, the greater discipline adopted in investment activities and the lower level of borrowing in the period. Another highlight was the improvement in the Company’s working capital needs, especially in the account inventories, which decreased from 54 days to 51 days . In days of COGS. 32 Capital Expenditure Consolidated Food Businesses Via Varejo + Nova Pontocom (R$ million) 2Q14 2Q13 Δ 1H14 1H13 Δ 2Q14 2Q13 Δ 2Q14 2Q13 Δ New stores and land acquisition 114 201 -43.2% 222 401 -44.7% 87 184 -53.0% 27 17 62.5% Store renovations and conversions 60 118 -48.9% 130 239 -45.4% 46 80 -42.8% 14 37 -62.0% Infrastructure and Others 143 132 8.4% 242 202 19.6% 78 104 -25.6% 66 28 136.0% Non-cash Effect Financing and Leasing Assets (6) 68 - (6) (15) -58.2% (6) 68 - Total -40.0% -29.0% -53.3% 82 30.8% Consolidated capital expenditure amounted to R$311 million in 2Q14, of which 66% was invested in Food Businesses (Multivarejo + Assaí) and 34% was invested in Via Varejo and Nova Pontocom. In 2Q14, a total of 19 new stores were delivered (15 Minimercado Extra, 1 Minuto Pão de Açúcar, 1 Pão de Açúcar, 1 Assaí and 1 drugstore). In addition to the stores at Food Businesses (Multivarejo +Assaí), another 6 new stores were opened at Via Varejo in the period, all of which under the Casas Bahia banner. The reduction in capital expenditure in 2014 compared to 2013 is in line with the strategy to optimize investments, which has resulted in a reduction in capital expenditure per square meter, among other initiatives. The Company expect to invest R$1.9 billion in line with the previous year, however with a larger number of stores opening due to these optimizations. Dividends The meeting of the Board of Directors held on July 22, 2014 approved the distribution of interim dividends based on the net income recorded on the balance sheet of July 31, 2014, in the amount of R$35.8 million, which corresponds to R$0.14 per preferred share and R$0.127272 per common share. Shareholders of record on August 1, 2014 will be entitled to the payment. As of August 4, 2014, the shares will trade ex-dividends. The dividends will be paid on August 13, 2014. CADE In compliance with the Settlement ( Termo de Compromisso de Desempenho - TCD ) entered into with Brazil's antitrust agency CADE ( Conselho Administrativo de Defesa Econômica ) after the merger of Ponto Frio and Casas Bahia, Via Varejo closed 32 stores in 2Q14. 33 Appendix I - Definitions used in this document Company’s Business Units: The Company’s business is divided into four units - food retail, cash and carry, electronics and home appliance retail (brick and mortar) and e-commerce – grouped as follows Same-store sales: The basis for calculating same-store sales is defined by the sales registered in stores open for at least 12 consecutive months. Acquisitions are not included in the same-store calculation base in their first 12 months of operation. Growth and changes: The growth and changes presented in this document refer to variations in comparison with the same period of the previous year, except where stated otherwise. EBITDA: As of 4Q12, the results of Equity Income and Other Operating Income (Expenses) were included together with Total Operating Expenses in the calculation of EBITDA. This means that the calculation of EBITDA complies with Instruction 527 issued by the Securities and Exchange Commission of Brazil (CVM) on October 4, 2012. As from 1Q13, the depreciation recognized in the cost of goods sold, which essentially consists of the depreciation of distribution centers, began to be specified in the calculation of EBITDA. Adjusted EBITDA: Measure of profitability calculated by excluding Other Operating Income and Expenses from EBITDA. Management uses this measure because it believes it eliminates nonrecurring expenses and revenues and other nonrecurring items that could compromise the comparability and analysis of results. Adjusted net income: Measure of profitability calculated as net income excluding Other Operating Income and Expenses and discounting the effects from Income and Social Contribution Taxes. Management uses this measure because it believes it eliminates nonrecurring expenses and revenues and other nonrecurring items that could compromise the comparability and analysis of results. 34 BALANCE SHEET ASSETS Consolidated Food Businesses (R$ million) Current Assets Cash and Marketable Securities 5,379 5,374 5,060 2,307 2,431 2,707 Accounts Receivable 2,497 2,410 2,501 158 222 326 Credit Cards 273 189 343 58 76 191 Payment book 2,259 2,245 2,127 - - - Sales Vouchers and Others 174 167 230 79 111 119 Allowance for Doubtful Accounts (231) (227) (214) (1) (1) (0) Resulting from Commercial Agreements 22 36 15 22 36 15 Inventories 6,464 7,166 5,896 3,468 3,785 2,992 Recoverable Taxes 760 760 958 174 149 317 Noncurrent Assets for Sale 26 41 51 8 24 25 Expenses in Advance and Other Accounts Receivables 544 630 443 292 320 199 Noncurrent Assets Long-Term Assets 4,549 4,440 4,716 2,483 2,425 2,806 Accounts Receivables 97 103 99 - - - Payment Book 106 112 99 - - - Others - - 8 - - - Allowance for Doubtful Accounts (9) (9) (8) - - - Inventories 172 172 172 172 172 172 Recoverable Taxes 1,583 1,532 1,258 371 382 261 Financial Instruments - - 361 - - 361 Deferred Income Tax and Social Contribution 870 918 1,057 351 358 387 Amounts Receivable from Related Parties 204 167 199 395 306 314 Judicial Deposits 883 844 950 528 530 714 Expenses in Advance and Others 738 704 619 666 676 596 Investments 359 331 374 243 223 280 Property and Equipment 9,187 9,107 8,506 7,913 7,866 7,485 Intangible Assets 5,699 5,698 4,897 4,735 4,752 4,761 TOTAL ASSETS LIABILITIES Consolidated Food Businesses Current Liabilities Suppliers 6,753 7,005 5,857 2,936 3,019 2,716 Loans and Financing 1,054 901 1,083 997 838 1,005 Payment Book (CDCI) 2,624 2,667 2,463 - - - Debentures 1,380 691 1,029 962 275 1,016 Payroll and Related Charges 850 781 776 412 388 397 Taxes and Social Contribution Payable 769 720 728 326 293 282 Dividends Proposed 1 152 1 1 151 1 Financing for Purchase of Fixed Assets 46 35 102 46 35 102 Rents 66 70 48 66 70 48 Acquisition of Companies 72 70 68 72 70 68 Debt with Related Parties 23 25 49 395 361 426 Advertisement 71 71 82 32 35 47 Provision for Restructuring 4 23 3 4 23 3 Advanced Revenue 141 131 85 35 35 9 Others 741 953 935 215 261 451 Long-Term Liabilities Loans and Financing 1,673 2,000 1,649 1,517 1,840 1,637 Payment Book (CDCI) 122 126 108 - - - Debentures 1,600 2,399 2,896 1,200 1,999 2,096 Financing for Purchase of Assets 8 8 - 8 8 - Acquisition of Companies 118 113 163 118 113 163 Deferred Income Tax and Social Contribution 1,042 1,061 1,111 1,039 1,058 1,108 Tax Installments 974 1,054 1,109 936 1,015 1,068 Provision for Contingencies 1,346 1,201 1,078 831 798 869 Advanced Revenue 483 514 441 108 120 40 Others 85 107 116 85 107 115 Shareholders' Equity Capital 6,786 6,780 6,759 5,059 5,125 5,077 Capital Reserves 257 251 214 257 251 214 Profit Reserves 2,952 2,725 1,801 2,952 2,725 1,801 Minority Interest 3,418 3,323 2,647 1,171 1,182 1,138 TOTAL LIABILITIES 35 INCOME STATEMENT Consolidated Food Businesses Multivarejo Assaí Via Varejo + Nova Pontocom R$ - Million 2Q14 2Q13 Δ 2Q14 2Q13 Δ 2Q14 2Q13 Δ 2Q14 2Q13 Δ 2Q14 2Q13 Δ Gross Revenue 12.8% 14.0% 9.0% 34.7% 11.5% Net Revenue 13.4% 14.5% 9.3% 35.8% 12.0% Cost of Goods Sold 13.9% 15.0% 9.0% 35.9% 12.4% Depreciation (Logistic) (24) (18) 34.5% (12) (11) 15.8% (12) (11) 9.7% (1) (0) N/A (12) (8) 60.7% Gross Profit 11.8% 12.7% 10.0% 34.6% 10.8% Selling Expenses (2,522) (2,235) 12.8% (1,326) (1,138) 16.6% (1,142) (1,002) 14.0% (184) (136) 35.9% (1,196) (1,098) 9.0% General and Administrative Expenses (324) (365) -11.3% (164) (203) -19.3% (144) (186) -22.7% (20) (17) 17.5% (160) (162) -1.4% Equity Income 27 4 600.4% 19 3 622.4% 19 3 622.4% - - - 8 1 552.3% Other Operating Revenue (Expenses) (65) (345) -81.2% (57) (260) -78.1% (57) (261) -78.2% 0 1 -93.4% (8) (85) -90.6% Total Operating Expenses -2.0% -4.4% -8.5% 34.8% 0.9% Depreciation and Amortization (191) (195) -2.0% (154) (161) -4.3% (135) (148) -8.6% (19) (13) 43.4% (37) (34) 9.3% Earnings before interest and Taxes - EBIT 121.1% 81 385.2% 45 664.8% 46 36 30.6% 53.3% Financial Revenue 154 128 20.3% 80 83 -3.0% 76 77 -1.0% 4 6 -29.8% 92 53 71.4% Financial Expenses (515) (428) 20.5% (223) (212) 5.1% (206) (202) 1.7% (17) (10) 74.6% (310) (224) 38.6% Net Financial Revenue (Expenses) 20.5% 10.3% 3.4% 223.6% 28.3% Income Before Income Tax 96 435.9% - - 33 32 6.0% 83.0% Income Tax (154) (19) 723.9% (67) 30 - (56) 41 - (11) (11) 3.8% (88) (49) 79.5% Net Income - Company 77 365.7% - - 22 21 7.1% 95 84.7% Minority Interest - Noncontrolling 94 35 169.9% -14.1% -14.1% - - - 48 120.8% Net Income - Controlling Shareholders 42 527.9% - - 22 21 7.1% 71 48 48.8% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA 79.1% 121.0% 141.5% 66 49 35.4% 49.3% Adjusted EBITDA 21.1% 20.1% 18.2% 66 48 38.6% 22.3% % of Net Revenue Consolidated Food Businesses Multivarejo Assaí Via Varejo + Nova Pontocom 2Q14 2Q13 2Q14 2Q13 2Q14 2Q13 2Q14 2Q13 2Q14 2Q13 Gross Profit 26.0% 26.3% 24.6% 25.0% 27.9% 27.7% 13.9% 14.0% 27.6% 27.9% Selling Expenses 16.6% 16.7% 15.8% 15.5% 17.7% 16.9% 9.5% 9.5% 17.6% 18.1% General and Administrative Expenses 2.1% 2.7% 1.9% 2.8% 2.2% 3.1% 1.0% 1.2% 2.4% 2.7% Equity Income 0.2% 0.0% 0.2% 0.0% 0.3% 0.0% 0.0% 0.0% 0.1% 0.0% Other Operating Revenue (Expenses) 0.4% 2.6% 0.7% 3.5% 0.9% 4.4% 0.0% 0.1% 0.1% 1.4% Total Operating Expenses 19.0% 21.9% 18.2% 21.7% 20.5% 24.4% 10.5% 10.6% 20.0% 22.2% Depreciation and Amortization 1.3% 1.5% 1.8% 2.2% 2.1% 2.5% 1.0% 0.9% 0.5% 0.6% EBIT 5.7% 2.9% 4.7% 1.1% 5.3% 0.8% 2.4% 2.5% 7.1% 5.2% Net Financial Revenue (Expenses) 2.4% 2.2% 1.7% 1.8% 2.0% 2.1% 0.7% 0.3% 3.2% 2.8% Income Before Income Tax 3.4% 0.7% 3.0% 0.7% 3.3% 1.4% 1.7% 2.2% 3.9% 2.4% Income Tax 1.0% 0.1% 0.8% 0.4% 0.9% 0.7% 0.6% 0.8% 1.3% 0.8% Net Income - Company 2.4% 0.6% 2.2% -0.3% 2.5% -0.7% 1.1% 1.4% 2.6% 1.6% Minority Interest - noncontrolling 0.6% 0.3% 0.1% 0.2% 0.2% 0.2% 0.0% 0.0% 1.5% 0.8% Net Income - Controlling Shareholders 1.7% 0.3% 2.3% 0.1% 2.6% 0.4% 1.1% 1.4% 1.0% 0.8% EBITDA 7.2% 4.5% 6.6% 3.4% 7.6% 3.4% 3.4% 3.4% 7.8% 5.9% Adjusted EBITDA 7.6% 7.1% 7.3% 7.0% 8.5% 7.9% 3.4% 3.3% 7.9% 7.3% (1) In 2Q14 revenues from the leasing of commercial galleries, which were previously recorded in selling expenses, started to be recognized as revenues. Revenues from previous periods have been adjusted for comparability purpose. (2)Net Income after noncontrolling shareholders (3) Adjusted EBITDA by excluding the Other Operating Revenue (Expenses), thereby eliminating nonrecurring income, expenses and other nonrecurring items. 36 INCOME STATEMENT Consolidated Food Businesses Multivarejo Assaí Via Varejo + Nova Pontocom R$ - Million 1H14 1H13 ? 1H14 1H13 ? 1H14 1H13 ? 1H14 1H13 ? 1H14 1H13 ? Gross Revenue 11.8% 11.6% 6.0% 36.4% 12.1% Net Revenue 12.6% 13.0% 7.3% 38.0% 12.3% Cost of Goods Sold 13.7% 14.5% 8.0% 38.1% 12.8% Depreciation (Logistic) (50) (37) 36.9% (24) (21) 14.7% (23) (21) 10.2% (1) (0) N/A (26) (16) 66.3% Gross Profit 9.5% 8.5% 5.3% 36.6% 10.6% Selling Expenses (4,906) (4,494) 9.2% (2,583) (2,301) 12.3% (2,229) (2,042) 9.1% (354) (259) 36.8% (2,323) (2,192) 5.9% General and Administrative Expenses (669) (768) -12.8% (344) (412) -16.7% (303) (379) -20.1% (40) (33) 21.9% (326) (355) -8.4% Equity Income 49 13 284.7% 35 10 252.9% 35 10 252.9% - - - 14 3 392.9% Other Operating Revenue (Expenses) -74.2% -67.5% -67.7% 1 - -99.3% Total Operating Expenses 0.2% -0.1% -3.9% 35.8% 0.5% Depreciation and Amortization (383) (390) -1.9% (308) (321) -4.1% (271) (296) -8.4% (37) (25) 45.7% (74) (69) 8.3% Earnings before interest and Taxes - EBIT 63.4% 77.6% 84.3% 81 59 36.5% 53.6% Financial Revenue 333 271 23.0% 182 177 2.8% 173 166 4.7% 9 11 -24.3% 178 107 67.1% Financial Expenses (1,033) (825) 25.3% (456) (415) 10.1% (422) (395) 7.0% (34) (20) 72.4% (604) (423) 42.7% Net Financial Revenue (Expenses) (700) (554) 26.4% (274) (237) 15.6% (249) (229) 8.7% (25) (8) 203.9% (426) (317) 34.5% Income Before Income Tax 105.3% 155.1% 208.5% 56 51 9.1% 73.7% Income Tax (310) (138) 124.5% (131) (33) 300.8% (112) (15) 663.0% (19) (18) 5.6% (178) (105) 69.4% Net Income - Company 97.8% 124.8% 154.8% 37 33 11.0% 76.1% Minority Interest - Noncontrolling 189 74 156.4% (17) (24) -28.8% (17) (24) -28.8% - - - 206 97 111.1% Net Income - Controlling Shareholders 82.4% 104.6% 125.4% 37 33 11.0% 97 41.0% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA 45.4% 41.8% 42.0% 85 40.4% 49.4% Adjusted EBITDA 22.0% 12.5% 9.9% 84 42.7% 34.9% % Net Sales Revenue Consolidated Food Businesses Multivarejo Assaí Via Varejo + Nova Pontocom 1H14 1H13 1H14 1H13 1H14 1H13 1H14 1H13 1H14 1H13 Gross Profit 25.5% 26.3% 24.3% 25.3% 27.5% 28.0% 13.6% 13.7% 27.0% 27.4% Selling Expenses 16.2% 16.8% 15.5% 15.6% 17.3% 17.0% 9.4% 9.5% 17.2% 18.2% General and Administrative Expenses 2.2% 2.9% 2.1% 2.8% 2.4% 3.2% 1.1% 1.2% 2.4% 2.9% Equity Income 0.2% 0.0% 0.2% 0.1% 0.3% 0.1% 0.0% 0.0% 0.1% 0.0% Other Operating Revenue (Expenses) 0.3% 1.3% 0.6% 1.9% 0.7% 2.4% 0.0% 0.0% 0.0% 0.6% Total Operating Expenses 18.6% 20.9% 17.9% 20.2% 20.1% 22.4% 10.4% 10.6% 19.5% 21.7% Depreciation and Amortization 1.3% 1.5% 1.8% 2.2% 2.1% 2.5% 1.0% 0.9% 0.5% 0.6% EBIT 5.6% 3.9% 4.6% 2.9% 5.3% 3.1% 2.1% 2.2% 7.0% 5.1% Net Financial Revenue (Expenses) 2.3% 2.1% 1.6% 1.6% 1.9% 1.9% 0.7% 0.3% 3.1% 2.6% Income Before Income Tax 3.3% 1.8% 2.9% 1.3% 3.3% 1.2% 1.5% 1.9% 3.8% 2.5% Income Tax 1.0% 0.5% 0.8% 0.2% 0.9% 0.1% 0.5% 0.7% 1.3% 0.9% Net Income - Company 2.3% 1.3% 2.1% 1.1% 2.5% 1.0% 1.0% 1.2% 2.5% 1.6% Minority Interest - noncontrolling 0.6% 0.3% 0.1% 0.2% 0.1% 0.2% 0.0% 0.0% 1.5% 0.8% Net Income - Controlling Shareholders 1.7% 1.0% 2.2% 1.2% 2.6% 1.2% 1.0% 1.2% 1.0% 0.8% EBITDA 7.1% 5.5% 6.6% 5.2% 7.5% 5.7% 3.2% 3.1% 7.7% 5.8% Adjusted EBITDA 7.4% 6.8% 7.1% 7.1% 8.3% 8.1% 3.2% 3.1% 7.7% 6.4% (1) In 2Q14 revenues from the leasing of commercial galleries, which were previously recorded in selling expenses, started to be recognized as revenues. Revenues from previous periods have been adjusted for comparability purpose. (2) Net Income after noncontrolling shareholders (3) Adjusted EBITDA by excluding the Other Operating Revenue (Expenses), thereby eliminating nonrecurring income, expenses and other nonrecurring items. 37 STATEMENT OF CASH FLOW (R$ million) Consolidated Net Income for the period Adjustment for Reconciliation of Net Income Deferred Income Tax 63 (5) Gain on disposal of fixed assets 24 14 Depreciation and Amortization 433 427 Interests and Exchange Variation 588 464 Adjustment to Present Value 0 2 Equity Income (49) (13) Provision for Contingencies 181 288 Provision for low and losses of fixed assets 0 3 Share-Based Compensation 24 24 Allowance for Doubtful Accounts 215 216 Net profit/loss on shareholder interest (2) (16) Net gains (losses) resulting from dilution of equity interest - - Swap revenue 24 (31) Deferred Revenue - 188 Asset (Increase) Decreases Accounts Receivable (180) (77) Inventories (80) (136) Taxes recoverable (27) (146) Related Parties (39) (83) Other assets - (23) Swap revenue 30 - Judicial Deposits (55) (156) Liability (Increase) Decrease Suppliers (1,794) (371) Payroll and Charges 54 47 Taxes and Social Contribuitions Payable (307) (155) Legal proceedings (47) (21) Taxes and Contribuitions (473) (189) Net cash generated from (used in) operating activities CASH FLOW FROM INVESTMENT AND FINANCING ACTIVITIES Consolidated (R$ million) Increase of Capital in Subsidiaries (0) - Net Cash Acquisition Acquisition of Property and Equipment (503) (768) Increase Intangible Assets (84) (59) Sales of Property and Equipment 26 44 Net cash flow investment activities Cash flow from financing activities Increase (Decrease) of Capital 22 11 Companies Acquisition (7) - Funding and Refinancing 2,756 2,408 Payments (3,633) (3,782) Interest Paid (680) (313) Dividend Payments (186) (201) Net Cash Generated from (used in) Financing Activities Cash and cash equivalents at the beginning of the year 8,367 7,086 Cash and cash equivalents at the end of the year 5,356 5,037 Change in cash and cash equivalents 38 BREAKDOWN OF GROSS SALES BY BUSINESS (R$ million) 2Q14 % 2Q13 % Δ 1H14 % 1H13 % Δ Pão de Açucar 1,681 10.0% 1,468 9.8% 14.5% 3,300 9.8% 2,977 9.9% 10.8% Extra Hiper 3,515 20.8% 3,292 22.0% 6.8% 6,996 20.9% 6,803 22.7% 2.8% Minimercado Extra 157 0.9% 108 0.7% 45.1% 307 0.9% 201 0.7% 53.2% Minuto Pão de Açucar 0 0.0% - - - 0 0.0% - - - Extra Supermercado 1,243 7.4% 1,169 7.8% 6.3% 2,504 7.5% 2,405 8.0% 4.1% Assaí 2,099 12.4% 1,558 10.4% 34.7% 4,070 12.1% 2,985 10.0% 36.4% Other Businesses 437 2.6% 418 2.8% 4.5% 888 2.7% 822 2.7% 8.0% Food Businesses 9,133 54.1% 8,014 53.6% 14.0% 18,066 53.9% 16,193 54.0% 11.6% Pontofrio 1,428 8.5% 1,433 9.6% -0.3% 2,930 8.7% 2,916 9.7% 0.5% Casas Bahia 4,844 28.7% 4,441 29.7% 9.1% 9,579 28.6% 8,841 29.5% 8.3% Nova Pontocom 1,464 8.7% 1,062 7.1% 37.8% 2,930 8.7% 2,014 6.7% 45.5% Via Varejo + Nova Pontocom 7,736 45.9% 6,936 46.4% 11.5% 15,440 46.1% 13,771 46.0% 12.1% Consolidated 16,869 100.0% 14,950 100.0% 12.8% 33,506 100.0% 29,964 100.0% 11.8% (1) Includes Delivery sales. (2) Includes Gas Station, Drugstores sales and revenues from the leasing of commercial galleries. BREAKDOWN OF NET SALES BY BUSINESS (R$ million) 2Q14 % 2Q13 % Δ 1H14 % 1H13 % Δ Pão de Açucar 1,541 10.1% 1,341 10.0% 14.9% 3,030 10.0% 2,701 10.1% 12.2% Extra Hiper 3,179 20.9% 2,973 22.2% 6.9% 6,344 21.0% 6,100 22.7% 4.0% Minimercado Extra 148 1.0% 102 0.8% 44.9% 290 1.0% 188 0.7% 54.0% Minuto Pão de Açucar 0 0.0% - - - 0 0.0% - - - Extra Supermercado 1,167 7.7% 1,087 8.1% 7.3% 2,356 7.8% 2,221 8.3% 6.0% Assaí 1,947 12.8% 1,434 10.7% 35.8% 3,778 12.5% 2,738 10.2% 38.0% Other Businesses 430 2.8% 412 3.1% 4.3% 874 2.9% 809 3.0% 7.9% Food Businesses 8,412 55.3% 7,349 54.8% 14.5% 16,671 55.2% 14,758 55.0% 13.0% Pontofrio 1,257 8.3% 1,246 9.3% 0.9% 2,567 8.5% 2,535 9.5% 1.3% Casas Bahia 4,251 28.0% 3,866 28.8% 10.0% 8,383 27.7% 7,721 28.8% 8.6% Nova Pontocom 1,283 8.4% 949 7.1% 35.1% 2,591 8.6% 1,806 6.7% 43.4% Via Varejo + Nova Pontocom 6,791 44.7% 6,062 45.2% 12.0% 13,541 44.8% 12,062 45.0% 12.3% Consolidated 15,203 100.0% 13,411 100.0% 13.4% 30,212 100.0% 26,821 100.0% 12.6% (1) Includes Delivery sales. (2) Includes Gas Station, Drugstores sales and revenues from the leasing of commercial galleries. SALES BREAKDOWN (% of Net Sales) Consolidated Food Businesses 2Q14 2Q13 1H14 1H13 2Q14 2Q13 1H14 1H13 Cash 40.8% 41.1% 41.8% 41.8% 52.0% 52.9% 52.7% 53.3% Credit Card 49.2% 48.5% 48.4% 48.1% 39.2% 38.8% 38.6% 38.5% Food Voucher 5.0% 4.4% 4.8% 4.4% 8.8% 8.2% 8.6% 8.1% Credit 5.1% 6.0% 5.1% 5.7% 0.0% 0.1% 0.0% 0.1% Post-Dated Checks 0.0% 0.0% 0.0% 0.0% 0.0% 0.1% 0.0% 0.1% Payment Book 5.1% 5.9% 5.1% 5.7% - 39 STORE OPENINGS/CLOSINGS BY BANNER 03/31/2014 Opened Closed Converted 06/30/2014 Pão de Açúcar 166 1 (1) - 166 Extra Hiper 141 - (1) (3) 137 Extra Supermercado 213 - (1) 1 213 Minimercado Extra 168 15 (2) 2 183 Minuto Pão de Açucar - 1 - - 1 Assaí 77 1 - - 78 Other Business 242 1 (1) - 242 Gas Station 83 - - - 83 Drugstores 1 (1) - Food Businesses 19 - Pontofrio 393 - (32) - 361 Casas Bahia 608 6 (3) - 611 Consolidated 25 - Sales Area ('000 m 2 ) Food Businesses 1,694 1,697 Consolidated 2,781 2,765 # of employees ('000) 40 2Q14 Results Conference Call and Webcast Wednesday, July 24, 2014 11:00 a.m. (Brasília) | 10:00 a.m. (New York) | 3:00 p.m. (London) Conference call in Portuguese (original language) +55 (11) 2188-0155 Conference call in English (simultaneous translation) +1 (646) 843-6054 Webcast: http://www.gpari.com.br Replay +55 (11) 2188-0155 Access code for Portuguese audio: GPA Access code for English audio: GPA http://www.gpari.com.br Investor Relations Contacts GPA Tel: 55 (11) 3886-0421 Fax: 55 (11) 3884-2677 gpa.ri@gpabr.com www.gpari.com.br Via Varejo Tel: 55 (11) 4225-8668 Fax: 55 (11) 4225-9596 ri@viavarejo.com.br www.viavarejo.com.br/ri The individual and parent company financial statements are presented in accordance with IFRS and the accounting practices adopted in Brazil and refer to the second quarter of 2014 (2Q14), except where stated otherwise, with comparisons in relation to the prior-year period. Any and all non-accounting information or information based on non-accounting figures have not been reviewed by the independent auditors. The calculation of "EBITDA" is based on earnings before interest, taxes, depreciation and amortization. The base used to calculate "same-store" gross sales revenue is determined by the sales made in stores open for at least 12 consecutive months and that did not remain closed for seven or more consecutive days in the period. Acquisitions in their first 12 months of operation are not included in the same-store calculation base. GPA adopts the IPCA consumer price index as its benchmark inflation index, which is also used by the Brazilian Supermarkets Association (ABRAS), since it more accurately reflects the mix of products and brands sold by the Company. The IPCA in the 12 months ended June 2014 was 6.52%. About GPA: GPA is Brazil’s largest retailer, with a distribution network comprising approximately 2,000 points of sale as well as electronic channels. Established in 1948 in São Paulo, it maintains a head office in the city and operations in 19 Brazilian states and the Federal District of Brasília. With a strategy of focusing its decisions on the customer and better serving them based on their consumer profile in the wide variety of shopping experiences it offers, GPA adopts a multi-business and multi-channel platform with brick-and-mortar stores and e-commerce operations divided into five business units: Multivarejo, which operates the supermarket, hypermarket and neighborhood store formats, as well as fuel stations and drugstores, under the Pão de Açúcar and Extra banners; Assaí, which operates in the cash and carry store segment; Via Varejo, with brick and mortar electronics and home appliance stores under the Casas Bahia and Pontofrio banners; Nova Pontocom, with e-commerce operations through the sites pontofrio.com, casasbahia.com.br, extra.com.br, barateiro.com, partiuviagens.com.br and eHub.com.br; and GPA Malls, which is responsible for managing the Group's real estate assets, expansion projects and new store openings. Disclaimer: Statements contained in this release relating to the business outlook of the Company, projections of operating/financial results, the growth potential of the Company and the market and macroeconomic estimates are mere forecasts and were based on the expectations of Management in relation to the Company’s future. These expectations are highly dependent on changes in the market, Brazil’s general economic performance, the industry and international markets, and are thus subject to change. 41 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) Companhia Brasileira de Distribuição Notes to the interim financial information June 30, 2014 (In thousands of Brazilian reais, unless otherwise stated) 1. Corporate information Companhia Brasileira de Distribuição ("Company", “CBD” or “GPA”), directly or by its subsidiaries (“Group”) operates in the food retailer, clothing, home appliances, electronics and other products segment through its chain of hypermarkets, supermarkets, specialized and department stores principally under the trade names "Pão de Açúcar”, “Minuto Pão de Açúcar”, "Extra Hiper", “Extra Super”, “Minimercado Extra”, “Assai”, “Ponto Frio” and “Casas Bahia", in addition to the e-commerce platforms “CasasBahia.com,” “Extra.com”, “Pontofrio.com”, “Barateiro.com”, “Partiuviagens.com” and “Conviva” which is the neighborhood’s mall brand. Its headquarters are located at São Paulo, SP, Brazil. Founded in 1948, the Company has 154 thousand employees, 1,992 stores in 19 Brazilian states and in the Federal District and a logistics infrastructure comprised of 56 distribution centers and commercial warehouses located in 15 states and Federal District at June 30, 2014. The Company’s shares are listed in the Level 1 Corporate Governance trading segment of the São Paulo Stock Exchange (“BM&FBovespa”), code “PCAR4” and its shares are also listed on the New York Stock Exchange (ADR level III), code “CBD”, The Company is also listed on the Luxembourg Stock Exchange, however, with no shares traded. The Company is controlled by Wilkes Participações S.A. ("Wilkes") that is a controlled of Casino Guichard Perrachon (“Casino”). Corporate information about Morzan Empreendimentos e Participações Ltda.(“Morzan”) arbitration, appraisal of the net assets of the Association between CBD and Casas Bahia Comercial
